Name: Commission Regulation (EC) No 2252/2001 of 20 November 2001 amending Regulation (EC) No 2222/2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Text with EEA relevance)
 Type: Regulation
 Subject Matter: Europe;  regions and regional policy;  cooperation policy;  European construction;  economic policy;  agricultural policy
 Date Published: nan

 Avis juridique important|32001R2252Commission Regulation (EC) No 2252/2001 of 20 November 2001 amending Regulation (EC) No 2222/2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period (Text with EEA relevance) Official Journal L 304 , 21/11/2001 P. 0008 - 0009Commission Regulation (EC) No 2252/2001of 20 November 2001amending Regulation (EC) No 2222/2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(1), and in particular Article 9(2) and Article 12(2) thereof,Whereas:(1) Article 2(g) of Commission Regulation (EC) No 2222/2000(2) laying down financial rules for the application of Regulation (EC) No 1268/1999 indicates that the annual financing agreement amends, as appropriate, provisions laid down in the multi-annual financing agreement. A possibility for an annual financing agreement also to amend, as appropriate, provisions laid down in another prior annual financing agreement, inter alia, the period of commitment, should be provided for.(2) Article 7(3) of Regulation (EC) No 2222/2000 provides that the Commission shall apply the decommitment rule set out in Article 31(2) of Council Regulation (EC) No 1260/1999(3), as amended by Regulation (EC) No 1447/2001(4), laying down general provisions on the Structural Funds. As no Commission decision conferring management to agencies in applicant countries could be taken in 2000 it is appropriate to extend the limit date for decommitment of the 2000 commitment.(3) Article 9(1) of Regulation (EC) No 2222/2000 limits eligibility to expenditure paid by beneficiaries from the date of the Commission decision conferring financial management on the agency designated by the applicant country. In order to permit a smooth introduction of the system provided for in Regulation (EC) No 1268/1999 and to enable concerned parties to benefit properly from it, it is appropriate to exclude from this provision expenditure on feasibility and related studies concerning selected projects and expenditure incurred under technical assistance.(4) Article 11(3) of Regulation (EC) No 2222/2000 provides for no charges to be levied on interest earned by the Sapard euro account, except those of a fiscal nature. However, in order to ensure the full use of Community funds for Sapard objectives, this exception should also be eliminated.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee of the European Agriculture Guarantee and Guidance Fund (EAGGF),HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2222/2000 is amended as follows:1. Article 2(g) is replaced by the following: "(g) 'annual financing agreement' means the agreement setting out the financial allocation for the year in question on the basis of the appropriations entered in the Community budget and supplementing and amending, as appropriate, provisions laid down either in the multiannual financing agreement or in a prior annual financing agreement;".2. The following subparagraph is added to Article 7(3): "By way of derogation from the first subparagraph, the Commission shall automatically decommit any part of the commitment corresponding to the year 2000 which has not been settled by the payment on account or for which it has not received an acceptable payment application, by 31 December 2003 at the latest."3. Article 9(1), second indent, is replaced by the following: "- be based on declarations of expenditure incurred by the beneficiary. Such declarations shall include only projects selected and expenditure paid from the date of the Commission decision referred to in Article 3(1), except for feasibility and related studies concerning the selected projects and for technical assistance."4. Article 11(3) is replaced by the following: "3. Interest earned on the Sapard euro account shall be used exclusively for the programme. Such interest shall not be subject to reduction due to any charges."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 161, 26.6.1999, p. 87.(2) OJ L 253, 7.10.2000, p. 5.(3) OJ L 161, 26.6.1999, p. 1.(4) OJ L 198, 21.7.2001, p. 1.